Title: To Thomas Jefferson from Sir John Sinclair, 10 September 1796
From: Sinclair, Sir John
To: Jefferson, Thomas


                    
                        Whitehall 10th. September 1796.
                    
                    Sir John Sinclair presents his best compliments to Mr. Jefferson. Has the honour of sending him some of the papers printed by the Board of Agriculture of which he requests his acceptance, and should be happy to receive any communications upon Agricultural Subjects, with which Mr. Jefferson may have the goodness to favour the Board.
                